Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 8-15 in the reply filed on 3/18/21 is acknowledged. Claims 1-20 are pending, while Claims 1-7, 16-20 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Regarding Claims 8-15, it is not clear what the scope of “associated with” is, as the terms are relative and subjective. Is the signal of the sensor the concentration of the analyte or not? Is the optical signal a concentration of oxygen/carbon dioxide/pH/lactate or not? Is the signal that the user has a condition/COPD/activity level or not? What is the nature, meets and bounds of the association involved? When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 
2) Regarding claim 8, it is not clear whether the “a concentration of the analyte” of line 8 is the same or different from “a concentration of an analyte” of lines 2-3. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.
3) Regarding Claims 9-12, 14, “the signal associated with an activity level/a location/a temperature”, appear to lack clear antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140350359 A1 by Tankiewicz.
	Regarding claim 8, Tankiewicz discloses a system, comprising: 
	an implantable sensor configured to produce a signal associated with a concentration of an analyte in a tissue of a user (e.g. Fig. 3, par. 2: implantable analyte sensor 324); 
	a monitor configured to produce a signal associated with a condition of the user (e.g. par. 9, 23, 29, 31, 42, 35: monitoring and feedback based on analytes, acceleration and temperature “associated with conditions” that relate to said sensors, any one of which can be read as part of the “monitor”; note that “a signal associated with a condition of the user” need not be a medical condition associated with the analyte, and could even read on an on/off switch selectable by the user, which would indicate that the user is awake, and such switches are inherent in electronic devices); and 
	a reader configured to be disposed on a surface of the user's skin (e.g. Fig. 1,3, par. 2: on body transceiver 100 for communicating with implantable analyte sensor 324), the reader configured to: detect the signal produced by the implantable sensor, calculate a concentration of the analyte, receive the signal from the monitor, and provide health-related feedback to the user based on the concentration of the analyte and the condition of the user (e.g. par. 29, 31, 42: transceiver 100 provides feedback that takes into account readings from combinations of the analyte, and acceleration and temperature measurements, e.g. for correction of movement related artifacts).

	


	Regarding Claim 13, Tankiewicz teaches the system of claim 8, wherein: the implantable sensor is configured to produce a signal associated with a local concentration of an analyte at a wound site; the reader is configured to provide wound-healing feedback based on the local concentration of the analyte (the “wound site” and the “wound-healing feedback” are matters of intended use, and the device of Tankiewicz, as discussed for Claim 8, can be implanted near a site that may be or may become wounded and report analyte concentrations of glucose and oxygen, while any health related feedback, including feedback on glucose and oxygen concentration can be read as “wound-healing feedback” in the absence of specifics).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tankiewicz, as applied to Claim 8, in view of US 20130197332 by Lucisano.
	Regarding claims 9-12, 14-15, Tankiewicz discloses the system of claim 8, wherein: the implantable sensor is an implantable sensor configured to measure a concentration of oxygen and glucose in tissue of the user in tissue of the user; the at least one implantable sensor is configured to emit a first and second optical signal associated with the concentration of oxygen and glucose; the monitor is configured to produce the signal associated with an activity level and temperature of the user and also “associated with” blood pulse or oxygen saturation; the reader is at least one reader configured to be positioned on a surface of the user's skin above the at least one implantable sensor to receive the first optical signal and calculate the concentration of the oxygen; and the reader is configured to provide feedback to the user associated with chronic obstructive pulmonary disease/glycemic vents/wound healing/infection/therapy response based on the concentration of oxygen, and the activity level (as discussed in Claim 8 for the oxygen sensor, noting that any feedback related to the sensors disclosed can be mentally “associated with” any condition and there is nothing specific in the claim about the feedback that would make it specific to COPD or glycemic vents or infection, etc.).
	Tankiewicz does not explicitly disclose that the sensor also measures a concentration of carbon dioxide or hydrogen (pH) or lactate. However, the teachings of Tankiewicz for feedback based on a combination of analytes and motion data or temperature, to correct for motion or temperature artifacts (e.g. par. 9, 23, 29, 31, 42, 35), would not be limited to specific analyte measurements and would be useful for improving the readings of any analyte measurement of the implantable sensor. In addition, it was well known in the art to measure any analyte, including oxygen, carbon dioxide, hydrogen, and lactate, using a tissue implantable sensor, as evidenced by the teachings of Lucisano (e.g. abstract, par. 4, 63,69,71, claim 70). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, to combine motion or temperature artifact correction, as taught by Tankiewicz, with multi-analyte detection for real-time feedback regarding a health condition, including measurements of concentration of carbon dioxide, hydrogen, lactate, by the implantable sensor, as taught by Lucisano, in order to predictably enhance the quality of the signal and reduce false warnings by correct for artifacts in any of the analyte measurements and combinations thereof according to the teachings by both Tankiewicz and Lucisano. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792